Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: allowance of claims 1-20 is indicated as none of the cited prior art discloses or suggests detect a contact between the welding wire and the workpiece, in response to detecting the contact, output a signal to the wire feeder to feed the welding wire forward for a first time period or first distance, and in response to the first time period or first distance expiring, retract the welding wire.

The closest prior art is Henry (US 2016/0221105). As indicated by applicant,“Henry does describe a weld ending process that executes at the end of welding, the very first action of the weld ending process is to send a command to start  feeding welding wire forward. See, e.g., Henry at [0025] (describing "a weld ending process ... initiated based on a shutdown command ... from an automatic weld sequence ... or the release of a welding gun trigger ... During the weld ending process, the WFS signal commands the wire feeder to start feeding the wire through the gun....") (emphasis added). Though Henry goes on to describe tactics to address an unwanted "response lag associated with stopping the wire feeder [that] can cause the electrode wire to make contact with the workpiece after the welder has stopped welding" (Henry at [0002]), Henry very clearly wants to stop feeding wire forward at the end of the welding process, rather than start and/or continue to feed wire forward.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/22/2022